DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/21/2021 has been entered. The amendments filed on 03/21/2021 have been entered. Accordingly, Claim(s) 15, 17-22, 24-25, 27-34, and 39 are pending, and claim(s) 15 and 25 have been amended.
Response to Arguments
Drawing objections
In light of applicant's arguments and remarks filed 03/21/2021, the drawing objection has been withdrawn.
Claim objections
In light of applicant's arguments and claim amendments filed 03/21/2021, the objections of claims 15,17-22,24-25,27-34 and 37-39 have been withdrawn.
Rejections under 35 USC 112
In light of applicant's arguments and claim amendments filed 03/21/2021, the rejections of claims 15, 17-22, 24, and 39 has been withdrawn. However, claim 15 has now been rejected to for lack of clarity introduced by some of the newly filed amendments for the claim. Claim 15 and its dependents are rejected under 112 as outlined below. 
The newly presented limitations for claims 25 and 27-34 have introduced issues regarding clarity and have brought upon an updated 112 rejection for claims 25 and its dependents are rejected under 112 as outlined below.
Rejections under 35 USC 103
In light of applicant's arguments and claim amendments filed 03/21/2021, the rejections of claims 15, 17-22, 24, and 39 has been withdrawn.
Nonetheless, it is noted that applicant when making their arguments for allowable subject matter refers to allowable subject matter of “claim 1”, see page 10, when there is no pending claim 1 for this application. The examiner has interpreted the remark as a typographical error and that the applicant meant to refer to “claim 15” in all of their remarks regarding a rejection of and newly recited subject matter amended into “claim 1”.
Allowable Subject Matter
Claims 15 and 25 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15,17-22, 24-24, 27-34, and 39 and are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "receive the plurality of second signals including the first signal" in lines 20, 25, & 27.  There is insufficient antecedent basis for this limitation in the claim. The applicant may overcome this rejection by amending lines 13-15 which presently recite “generate a plurality of second signals based on the corresponding magnitude value of a first reflected portion of the plurality of reflected portions of the wave energy” to recite “generate a plurality of second signals including a first signal based on the corresponding magnitude value of a first reflected portion of the plurality of reflected portions of the wave energy” in order to provide proper antecedent basis for the limitation later recited in line 20.
Further, claim 15 recites the phrase “receive the plurality of second signals including the first signal and the second signal, analyze the plurality of second signals to identify a first lung nodule corresponding to the first signal of the plurality of second signals and to identify a second lung nodule corresponding to the second signal of the plurality of second signals, compare a magnitude of the first signal of the plurality of second signals to a second signal of the plurality of signals” in lines 21-27, which renders the claim indefinite because it appears applicant intends to seek protection in claim 15 for the system using the device depicted in FIGS. 2A-C which the disclosure describes a having a singular transmission signal for transducer 150 having a plurality of transducer arrays 153, 154, and 155 to output wave energy to the subject (see [0041] of the PG pub). And that each transducer array of the plurality of transducer arrays is arranged on a different surface of the transducer with respect to one another (see [0041], FIG. 2B). The wave energy either including a focused wave energy from transducer array 153 or a first wave energy from transducers 154 together with a second wave energy from transducers 155 (see [0043]). And when a portion of the wave energy reflected by the subject is received by the plurality of transducer arrays, in response to the singular transmission signal, the second electrical signal is then generated by each of the plurality of transducer arrays (see [0041]).  It is each second electrical signal received by the plurality of transducer arrays that together constitute the plurality of second electrical signals (see [0046]) in response to the wave energy generated by each the plurality of transducer arrays (see [0043]). 
Accordingly, each second signal of the plurality of signals (electrical) signals delivered to the processor from the transducer having the plurality of transducer arrays (see [0046]). Each second signal of the plurality of signals carries information relating to an individual measure of magnitude of the acoustic energy reflected from the subject which had been received at each transducer array of the plurality of transducer arrays. The processor is able to differentiate different types of tissue from one another by detecting different values of magnitude from the reflected acoustic wave energy. It is known in the art that when acoustic wave energy reflects off of different tissue types, different values of magnitude can be measured where each different magnitude value will correspond to a different type of tissue. 
Therefore, it appears for the system recited in claim 15 with the singular transmission signal, it is not a comparison a magnitude of a first signal of the plurality of second signals to a magnitude of a second signal of the plurality of second signals which enables the processor to identify the first type tissue as a targeted tissue and a second type of tissue as a non-targeted tissue. Accordingly, the magnitude of acoustic energy reflected from different tissue types is used by the processor to determine the different tissue types from one another and it that the magnitude differences of the acoustic wave energy which are represented by/reflected in the plurality second electrical signals. The processor uses these different values of magnitude as  represented by the first second electrical signal of the plurality of second electrical signals and the second electrical signal of the plurality of second electrical signals, respectfully, to generate a graphical representation of lung the respective differences between each magnitude to locate one or more solid-filed lung on the graphical representation of the lung (see [0046]-[0047])
Applicant may overcome the above rejection by amending the limitation of claim which presently recites 
“receive the plurality of second signals including the first signal and the second signal, 
analyze the plurality of second signals to identify a first lung nodule corresponding to the first signal of the plurality of second signals and to identify a second lung nodule corresponding to the second signal of the plurality of second signals, 
compare a magnitude of the first signal of the plurality of second signals to a second signal of the plurality of signals” 
to recite 
“receive the plurality of second signals including the first signal and the second signal, wherein the first signal includes the corresponding magnitude value of the first reflected portion of the plurality of reflected portions of the wave energy and the second signal includes the corresponding magnitude value of the second reflected portion of the plurality of reflected portions of the wave energy,
 analyze the corresponding magnitude value of the first reflected portion of the plurality of reflected portions of the wave energy with [[to]] the corresponding magnitude value of the [[a]] second reflected portion of the plurality of reflected portions of the wave energy , 
determine the respective differences of each magnitude value to identify a first lung nodule corresponding to the first signal of the plurality of second signals and to identify a second lung nodule corresponding to the second signal of the plurality of second signals,”.
Claims 17-22, 24, and 39 are also rejected due to their dependency from claim 15 in light of the rejection above.
Claim 25 recites the phrases “generate a first signal of a plurality of second signals based on the magnitude value of the reflected portion of the first wave energy”, “generate a second signal of the plurality of second signals based on the magnitude value of the reflected portion of the second wave energy” in lines 10-11 & 14-15, which render the claim indefinite because it is unclear if the magnitude value of the reflected portion of the first wave energy on which the generation of the first signal of the plurality of second signals is based is meant to correspond to the earlier recited corresponding magnitude value of the reflected portion of the first wave energy, or to a different magnitude value corresponding to the same reflected portion of the first wave energy recited earlier in the claim, or, potentially, to a different magnitude value corresponding to a different reflected portion of the first wave energy. Likewise, it is unclear if the magnitude value of the reflected portion of the second wave energy on which the generation of the second signal of the plurality of second signals is based is meant to correspond to the earlier recited corresponding magnitude value of the reflected portion of the second wave energy or to a different magnitude value corresponding to the same reflected portion of the second wave energy recited earlier in the claim, or, potentially, a different magnitude value corresponding to a different reflected portion of the second wave energy.
Claims 27-34 are also rejected due to their dependency from claim 25 in light of the rejection above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY J SHAFQAT whose telephone number is (571)272-4054. The examiner can normally be reached Monday-Friday 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on 571-270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.S./Examiner, Art Unit 3793                                                                                                                                                                                                        
/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793